                 IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION
Alicia Wyatt,                         )
                                      )
                    Plaintiff,        )          C/A No. 4:17-cv-1988-TMC
                                      )
       v.                             )                ORDER
                                      )
Andrew M. Saul,1                      )
Commissioner of Social Security,      )
                                      )
                    Defendant.        )

        On June 27, 2019, Plaintiff Alicia Wyatt (“Wyatt”) filed a Motion for Attorney’s Fees

pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, on the bases that she was

the prevailing party and that the Commissioner’s decision was not supported by substantial

evidence. (ECF No. 41). On April 24, 2019, Defendant responded stating that he does not object

to Plaintiff’s motion. (ECF No. 42).

        Under the EAJA, a court shall award attorney’s fees to a prevailing party2 in certain civil

actions against the United States unless it finds that the government’s position was substantially

justified or that special circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A). The

district courts have discretion to determine a reasonable fee award and whether that award should

be made in excess of the statutory cap. Pierce v. Underwood, 487 U.S. 552 (1988); May v. Sullivan,

936 F.2d 176, 177 (4th Cir. 1991). The district courts also have broad discretion to set the attorney

fee amount. In determining the fee award, “[e]xorbitant, unfounded, or procedurally defective fee

applications . . . are matters that the district court can recognize and discount.” Hyatt v. North


1
 Error! Main Document Only.On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security.
Pursuant to Fed. R. Civ. P. 25(d), he is automatically substituted for Defendant Nancy A. Berryhill who was the
Acting Commissioner of Social Security when this action was filed.
2
 A party who wins a remand pursuant to sentence four of the Social Security Act, 42 U.S.C. § 405(g), is a prevailing
party for EAJA purposes. See Shalala v. Schaefer, 509 U.S. 292, 300–302 (1993). The remand in this case was made
pursuant to sentence four.

                                                         1
Carolina Dep’t of Human Res., 315 F.3d 239, 254 (4th Cir. 2002) (citing Comm’r v. Jean, 496

U.S. 154, 163 (1990)). Additionally, the court should not only consider the “position taken by the

United States in the civil action,” but also the “action or failure to act by the agency upon which

the civil action is based.” 28 U.S.C. § 2412(d)(2)(D), as amended by P.L. 99-80, § 2(c)(2)(B).

         The Plaintiff has asked for the payment of attorney’s fees in the amount of $3,729.80,

expenses in the amount of $20.04.3 (ECF No. 41 at 2). Defendant responded, stating that she did

not object to the requested amount of attorney’s fees or expenses. (ECF No. 42). Despite there

being no objections, the court is obligated under the EAJA to determine if the fee is proper. See

Design & Prod., Inc. v. United States, 21 Cl. Ct. 145, 152 (1990) (holding that under the EAJA,

“it is the court’s responsibility to independently assess the appropriateness and measure of

attorney’s fees to be awarded in a particular case, whether or not an amount is offered as

representing the agreement of the parties in the form of a proposed stipulation.”). Applying the

above standard to the facts of this case, the court concludes that the Commissioner’s position was

not substantially justified. Furthermore, after a thorough review of the record, the court finds that

the requested fees and expenses are appropriate. Accordingly, the court GRANTS the Motion for

Attorney’s Fees (ECF No. 41) as and orders that the Plaintiff be awarded the $3,729.80 in

attorney’s fees and $20.04 in expenses, for a total award of $3,749.84.4

         IT IS SO ORDERED.
                                                                         s/ Timothy M. Cain
                                                                         United States District Judge
July 15, 2019
Anderson, South Carolina

3
  In the motion, Plaintiff refers to the $20.04 as “costs.” (ECF No. 41 at 2). However, in the supporting affidavit,
Attorney Paul McChesney designates this amount as “expenses” and itemizes such expenses to be for certified mail
fees (ECF No. 41-3 at 2). Defendant refers to this amount as “expenses.” (ECF No. 42). The court agrees that the
requested $20.04 should be designated as “expenses.”

4
 The court notes that the fees must be paid to Plaintiff. See Astrue v. Ratliff, 560 U.S. 586 (2010) (holding that the
plain text of the EAJA requires that attorney’s fees be awarded to the litigant, thus subjecting the EAJA fees to offset
of any pre-existing federal debts); see also Stephens v. Astrue, 565 F.3d 131, 139 (4th Cir. 2009) (holding the same).

                                                           2
